          Case 1:18-cr-00156-DAD-BAM Document 143 Filed 09/02/20 Page 1 of 2


 1   JOHN A. GARCIA
     ATTORNEY AT LAW
 2   State Bar No. 109192
     655 W. 19TH STREET
 3   MERCED, CA 95340
     Bus: (209)723-2170
 4   Fax : (209)723-3751
     Attorney for Defendant
 5   XAVIER VALLE
 6
                     IN THE UNITED STATES DISTRICT COURT FOR THE
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8

 9
     PEOPLE OF THE STATE OF CALIFORNIA, )
10                                      ) CASE NO. 1:18-CR-00156-DAD-BAM
                Plaintiff,
                                        )
11                                      ) DEFENDANT’S MOTION TO EXONERATE
          vs.
                                        ) PROPERTY BOND; ORDER
12                                      )
                Defendant.              )
13                                      )
     XAVIER VALLE                       )
14                                      )
                                        )
15                                      )
                                        )
16

17

18
           I, John A. Garcia, declare as follows:

19         1.     Defendant, XAVIER VALLE, was sentenced
20                 8/18/20.
21
           2.     At the time of sentencing I was the attorney of record for the defendant, Xavier
22
                  Valle.
23

24         3.     On March 25, 2019, Joaquin Hinojosa, recorded an executed Deed of Trust

25                #2019-0017653-00 for bail purposes in the name of U.S. District Court Clerk for
26
                  defendant, XAVIER VALLE.
27
           4.     On January 21, 2020, defendant, XAVIER VALLE, was remanded into custody
28




                                                    1
         Case 1:18-cr-00156-DAD-BAM Document 143 Filed 09/02/20 Page 2 of 2


 1                and has been in custody serving his sentence since that time.
 2
           5.     At this time, Request is hereby made that the following property be reconveyed as
 3
                         follows JOAQUIN HINOJOSA, OWNER, of the deed of trust
 4

 5
                         #2019-0017653-00.

 6                DATED:         08/31/20
 7                                                               JOHN A. GARCIA
 8                                                             JOHN A. GARCIA
                                                               Attorney for Defendant
 9

10

11                                            ORDER
12
                  IT IS HEREBY ORDERED that the following property that the Clerk of the
13
     Court exonerate the bond in the above-captioned case and property be reconvened to
14
     JOAQUIN HINOJOSA (OWNER) who posted the property on Mr. Valle’s case.
15

16
     IT IS SO ORDERED.
17

18
       Dated:    September 2, 2020
                                                       UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

28




                                                   2
